There are seven defendants to the bill of complaint in this case. Two of them failed to answer or demur, but no decree was taken against them. One of the defendants answered, and the answer remains pending. The other four defendants filed a special demurrer interposing the statute of limitations, which demurrer was sustained; and from the order sustaining the demurrer, an interlocutory appeal to this court was attempted to be granted.
In Liberty Trust Co. v. Planters' Bank, 155 Miss. 721, *Page 154 124 So. 341, we expressly held that when no final decree has been taken as to all the other defendants, no interlocutory appeal is to be allowed to some of the defendants; and we therein pointed out the reasons for the rule, one among which reasons is that if the rule were otherwise, some of the parties would have to wait in the chancery court as to their case, while others would litigate their part of the case on appeal. No such a situation was contemplated by the statute; is not within either its letter or its purpose.
Appeal dismissed.